Citation Nr: 9927894	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  93- 07 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1992 decision by the VA RO 
which denied an increase in a 10 percent rating for bilateral 
hearing loss.  The veteran failed to report for a Board 
hearing scheduled for May 1999.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level XI in the right 
ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Code 6101 (1998); 64 Fed. Reg. 
25202 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from December 1965 to 
December 1968.  Medical records during and after service show 
bilateral hearing loss.

In June 1989, the RO granted service connection for bilateral 
hearing loss, rated 0 percent.  In November 1991, the RO 
increased the rating to 10 percent.

In June 1992 the veteran filed the current claim for an 
increased rating for bilateral hearing loss.  

In August 1992, VA audiometric studies revealed puretone 
thresholds of the right ear of 95, 105+, 105+, and 105+ 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average right ear puretone threshold was 103+ decibels.  
Puretone thresholds of the left ear were 10, 15, 15 and 15 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average left ear puretone threshold was 14 decibels.  
Speech recognition ability was 24 percent correct on the 
right and 100 percent correct on the left.  The diagnoses 
were moderate to profound right hearing loss and normal left 
ear hearing.

In May 1993, VA audiometric testing revealed puretone 
thresholds of the right ear of 105, 105+, 105+, and 105+ 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average right ear puretone threshold was 105+ decibels.  
Puretone thresholds of the left ear were 15, 15, 15 and 15 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average left ear puretone threshold was 15 decibels.  
Speech recognition ability was 24 percent correct on the 
right and 100 percent correct on the left.  The diagnoses 
were moderate to profound right hearing loss and normal left 
ear hearing.

The veteran testified at a hearing at the RO in November 
1993.  He indicated that he was unable to wear a proper 
hearing aid and one had to be built into his glasses and only 
helped with his left ear.  He stated that his hearing loss 
created dangers for him and affected his ability to care for 
his children.

At a September 1997 VA audiometric examination, the veteran 
had puretone thresholds of the right ear of 105+, 105+, 105+ 
and 105+ decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average right ear puretone threshold was 
105+ decibels.  Puretone thresholds of the left ear were 20, 
15, 15 and 15 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average left ear puretone threshold was 16 
decibels.  CNC word list testing revealed speech 
discrimination was 12 percent correct on the right and 84 
percent correct on the left.  The diagnoses were moderate 
mixed hearing loss at 250 and 500 hertz dropping to no 
measurable hearing at 750 and above in the right ear, and 
normal left ear hearing.

II. Analysis

The veteran's claim for an increase in a 10 percent rating 
for bilateral hearing loss is well grounded, meaning 
plausible.  The evidence has been properly developed, and 
there is no further VA duty to assist the veteran with this 
claim.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made with 
respect to how his bilateral hearing loss is to be evaluated.  
See 64 Fed.Reg. 25202 (1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Code 6100 to 6110 (1998).

The 1997 VA audiometric test results correlate to auditory 
acuity numeric designation XI in the right ear and auditory 
acuity numeric designation II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These numeric designations in combination 
correspond to a 10 percent evaluation.  See 38 C.F.R. § 4.85, 
Table VII, Code 6101.  Moreover, earlier VA audiometric 
examinations in 1992 and 1993 show level XI hearing in the 
right ear and level I hearing in the left ear, which also 
correspond to a 10 percent ratng for bilateral hearing loss.

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The application of the rating 
schedule to the test results clearly demonstrates that no 
more than a 10 percent rating is warranted for bilateral 
hearing loss in the present case.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an increased rating for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for bilateral hearing loss is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

